                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   STEPHEN ADKINS, an individual and
                                                                         11   Michigan resident, on behalf of himself and all
United States District Court




                                                                              others similarly situated,                                      No. C 18-05982-WHA
                                                                         12
                               For the Northern District of California




                                                                                             Plaintiff,
                                                                         13     v.
                                                                         14                                                                   ORDER ON MOTION FOR
                                                                              FACEBOOK, INC.,                                                 CLASS CERTIFICATION
                                                                         15                                                                   AND MOTIONS TO STRIKE
                                                                                             Defendant.
                                                                         16                                                   /

                                                                         17                                          INTRODUCTION
                                                                         18          This is a putative class action by plaintiff Stephen Adkins against defendant Facebook,
                                                                         19   Inc. Plaintiff asserts a claim for negligence based on Facebook’s alleged faulty security
                                                                         20   practices in collecting and storing plaintiff’s information. These faulty practices allegedly
                                                                         21   allowed hackers to break into Facebook’s platform and pilfer the personal information of 29
                                                                         22   million Facebook users worldwide, including more than four million users in the United States.
                                                                         23   The operative complaint seeks relief in the form of a credit monitoring service for the victims,
                                                                         24   in addition to compensatory, statutory, and punitive damages. The operative complaint also
                                                                         25   seeks declaratory relief (Amd. Compl. at 48) (Dkt. No. 193).
                                                                         26          A prior order walked through the coding vulnerability which allowed the data breach
                                                                         27   (Dkt. No. 153). In brief, when three features on Facebook’s platform interacted, “access
                                                                         28   tokens” became visible. Similar to a password, access tokens permitted users to enter their
                                                                              account. Once these access tokens became visible, those accounts became vulnerable to entry
                                                                          1   by strangers. In this way, the hackers entered 300,000 accounts in September 2018 (Bream
                                                                          2   Decl. ¶¶ 11–17; Amd. Compl. ¶¶ 95–97, 100) (Dkt. Nos. 97; 193)
                                                                          3          The hackers ran two separate search queries from within these 300,000 accounts. The
                                                                          4   first yielded the names and telephone numbers and/or e-mail addresses of fifteen million users
                                                                          5   worldwide (2.7 million in the United States). The second yielded more sensitive information on
                                                                          6   fourteen million users worldwide (1.2 million in the United States). The information taken
                                                                          7   from this second group included names, telephone numbers, e-mail addresses, gender, date of
                                                                          8   birth, and, to the extent the fields were populated, workplace, education, relationship status,
                                                                          9   religious views, hometown, self-reported current city, and website. Within this second group,
                                                                         10   the hackers also obtained the user’s locale and language, the type of device used by the user to
                                                                         11   access Facebook, the last ten places the user was “tagged” in or “checked into” on Facebook,
United States District Court




                                                                         12   the people or pages on Facebook followed by the user, and the user’s fifteen most recent
                               For the Northern District of California




                                                                         13   searches using the Facebook search bar. The original 300,000 users who had their accounts
                                                                         14   entered into also had the same information taken as this second group (Bream Decl. ¶¶ 10–12,
                                                                         15   18–19).
                                                                         16          In February 2019, five named plaintiffs filed a consolidated complaint which averred ten
                                                                         17   claims. An order consolidated eleven putative class action lawsuits filed in this district which
                                                                         18   arose from this data breach. Following Rule 12 practice, in August 2019, only one named
                                                                         19   plaintiff, Stephen Adkins, and two claims remained (Dkt. Nos. 76, 78, 96, 108, 113, 115, 153).
                                                                         20          Plaintiff now seeks to certify a class of all Facebook users whose personal information
                                                                         21   became part of the September 2018 data breach. Plaintiff seeks certification under Rule
                                                                         22   23(b)(2), Rule 23(b)(3), and Rule 23(c)(4). More specifically, plaintiff seeks injunctive relief
                                                                         23   for a worldwide class under Rule 23(b)(2), namely plaintiff seeks certain changes to Facebook’s
                                                                         24   security practices to ensure no further harm comes to its users. Plaintiff seeks damages on
                                                                         25   behalf of a nationwide class under Rule 23(b)(3), related to the diminished value of personal
                                                                         26   information and for Facebook to provide cash for future credit monitoring. Finally, plaintiff
                                                                         27   seeks certification of a nationwide class under Rule 23(c)(4) for those who seek additional
                                                                         28


                                                                                                                               2
                                                                          1   individual damages resulting from the time spent devoted to the data breach, and who incurred
                                                                          2   other individual injuries (Dkt. Nos. 193 at 47, 48; 198 at 1).
                                                                          3           In opposing the class certification motion, Facebook concentrates most of its fire on the
                                                                          4   Rule 23(b)(3) damages class. Primarily, Facebook opposes on the ground that individual issues
                                                                          5   would predominate. Facebook also moved to strike two of plaintiff’s expert declarations (Dkt.
                                                                          6   Nos. 213–15). This order follows oral argument.
                                                                          7                                               ANALYSIS
                                                                          8           This order first holds that plaintiff Stephen Adkins has sufficiently established Article
                                                                          9   III standing because of a substantial risk of identity theft and also because he has lost time due
                                                                         10   to the breach. Next, this order holds that Identity Theft Expert James Van Dyke’s expert
                                                                         11   opinion must be excluded because his methodology is unreliable. CPA Ian Ratner’s expert
United States District Court




                                                                         12   opinion, however, will be allowed. Finally, this order will certify an injunctive class under Rule
                               For the Northern District of California




                                                                         13   23(b)(2). The details now follow.
                                                                         14           1.      ARTICLE III STANDING.
                                                                         15           A prior order dated June 21, 2019, held that plaintiff Adkins had sufficiently established
                                                                         16   standing (Dkt. No. 153 at 12). Then, as now, the only contentious element concerned the
                                                                         17   injury-in-fact requirement. Then, as now, plaintiff Adkins sufficiently established injury due to
                                                                         18   a substantial risk of future identity theft and also due to a continuing loss of time, all to follow.
                                                                         19                   A.      Substantial Risk of Identity Theft.
                                                                         20           No social security or credit-card numbers were taken in this hack. The hackers took
                                                                         21   plaintiff’s name, date of birth, phone number, gender, and hometown, among other information
                                                                         22   (Dkt. No. 193 ¶ 102). Plaintiff, however, cannot change his date of birth or hometown and
                                                                         23   would not be expected to change his gender merely on account of a data breach. This
                                                                         24   information will abide, sensitive, long-term. This sensitivity, combined with the fact that the
                                                                         25   information was not merely taken, but specifically targeted for theft, continues to confer a basis
                                                                         26   for standing at this stage.
                                                                         27
                                                                         28


                                                                                                                                3
                                                                          1          Facebook complains that plaintiff has so far suffered only three phishing e-mails, all of
                                                                          2   which went directly to his junk folder. But his identity remains at peril, theft-wise. That is
                                                                          3   enough.
                                                                          4          A finding of a substantial risk of identity theft does not depend on concrete examples
                                                                          5   that the stolen information has already been misused. In Krottner v. Starbucks Corporation,
                                                                          6   “Starbucks sent a letter to . . . affected employees alerting them to the theft and stating that
                                                                          7   Starbucks had no indication that the private information ha[d] been misused.” 628 F.3d 1139,
                                                                          8   1140–41 (9th Cir. 2010) (internal quotation marks and citation omitted). Nevertheless, a
                                                                          9   credible threat of real and immediate harm had been sufficiently alleged there because the
                                                                         10   information: (i) had been sensitive and (ii) had been stolen. Id. at 1143. Plaintiff’s risk of
                                                                         11   identity theft stems from the sensitivity of the information taken combined with its theft.
United States District Court




                                                                         12          The information taken in Krottner — name, address, social security number — included
                               For the Northern District of California




                                                                         13   information sufficiently similar to the information taken here. A social security number, though
                                                                         14   even worse to lose, is like one’s date of birth, prior history, and gender. They remain with the
                                                                         15   victim forever, thereby “g[i]v[ing] hackers the means to commit fraud or identity theft.” In re
                                                                         16   Zappos.com, Inc., 888 F.3d 1020, 1027–29 (9th Cir. 2018), cert. denied sub nom., Zappos.com
                                                                         17   v. Stevens, 139 S. Ct. 1373 (2019). Information such as this will never go bad, and so, hackers
                                                                         18   can warehouse this stolen data for years before using it. The substantial risk remains.
                                                                         19          It is true that in Zappos, our court of appeals mentioned there were concrete examples of
                                                                         20   identity theft and specific instances of hacked accounts in that data breach, whereas in this case
                                                                         21   there are none. 888 F.3d at 1027–28. But Zappos also recognized that “[a] person whose
                                                                         22   [personal information] has been obtained and compromised may not see the full extent of
                                                                         23   identity theft or identity fraud for years. And it may take some time for the victim to become
                                                                         24   aware of the theft.” Id. at 1028–29 (internal quotations omitted). Nothing in Zappos suggests
                                                                         25   that the absence of evidence of misuse kills standing. At this stage, information loss can be
                                                                         26   deemed sensitive without the victim being yet drained of identity.
                                                                         27          According to Facebook, a social security number on its own can cause identity theft,
                                                                         28   whereas the information taken in this data breach does not have that power. Yet, one of


                                                                                                                                4
                                                                          1   Facebook’s employees noted during the breach that “a lot of [the breached] info is used for
                                                                          2   identification on ‘Forgot Password’ flows” and having this information “leak is almost as bad as
                                                                          3   leaking the passwords themselves” (Dkt. No. 234-11 at 2). Even Facebook’s own expert
                                                                          4   recognized outside this litigation that “investigators find that a cellphone number is often even
                                                                          5   more useful than a [s]ocial [s]ecurity number because it is tied to so many databases and is
                                                                          6   connected to a device you almost always have with you” (Dkt. No. 231-2 at 2). The risk of
                                                                          7   identity theft is imminent, without a multi-link chain of inferences, even though no social
                                                                          8   security number was taken.
                                                                          9          The injury-in-fact requirement “helps to ensure that the plaintiff has a personal stake in
                                                                         10   the outcome of the controversy.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014)
                                                                         11   (internal quotation marks and citation omitted). The information taken in this breach
United States District Court




                                                                         12   persuasively assures that plaintiff has such a stake. Plaintiff has established harm for Article III
                               For the Northern District of California




                                                                         13   standing.
                                                                         14                  B.      Loss of Time.
                                                                         15          In the alternative, the prior order dated June 21, 2019, found that plaintiff Adkins had
                                                                         16   established Article III standing due to the harm of his loss of time. Plaintiff’s expert now
                                                                         17   calculates that plaintiff spent 1.8 hours responding to this breach (Ratner Decl. ¶ 36; Sch. 21)
                                                                         18   (Dkt. No. 197-31). Specifically, plaintiff Adkins testified he spent roughly sixty minutes
                                                                         19   researching the data breach, three minutes changing his password, and 45 minutes monitoring
                                                                         20   his accounts (ibid., citing Adkins Dep. at 204, 243, 244, 422–424). Plaintiff’s expert calculates
                                                                         21   the total opportunity-cost of these damages as between $32.50 and $36.30 (Ratner Decl. ¶ 36;
                                                                         22   Sch. 1).
                                                                         23          At first blush, this amount of time might appear too small. A small injury, however, can
                                                                         24   still establish standing. As noted in the context of administrative standing by the United States
                                                                         25   Supreme Court in United States v. Students Challenging Regulatory Agency Procedures
                                                                         26   (SCRAP), 412 U.S. 669, 689 n.14 (1973) (citing, Kenneth C. Davis, Standing: Taxpayers and
                                                                         27   Others, 35 U. Chi. L. Rev. 601, 613 (1968)):
                                                                         28                   “Injury in fact” reflects the statutory requirement that a
                                                                                              person be “adversely affected” or “aggrieved,” and it serves

                                                                                                                             5
                                                                          1                   to distinguish a person with a direct stake in the outcome of
                                                                                              a litigation — even though small — from a person with a
                                                                          2                   mere interest in the problem. We have allowed important
                                                                                              interests to be vindicated by plaintiffs with no more at stake
                                                                          3                   in the outcome of an action than a fraction of a vote, see
                                                                                              Baker v. Carr, 369 U.S. 186; a $5 fine and costs, see
                                                                          4                   McGowan v. Maryland, 366 U.S. 420; and a $1.50 poll tax,
                                                                                              Harper v. Virginia Bd. of Elections, 383 U.S. 663. . . . As
                                                                          5                   Professor Davis has put it: “The basic idea that comes out
                                                                                              in numerous cases is that an identifiable trifle is enough for
                                                                          6                   standing to fight out a question of principle; the trifle is the
                                                                                              basis for standing and the principle supplies the
                                                                          7                   motivation.”
                                                                          8   Three United States courts of appeals have relied on this decision to hold that a mere trifle also
                                                                          9   suffices under Article III. LaFleur v. Whitman, 300 F.3d 256, 270 (2d Cir. 2002); Sierra Club,
                                                                         10   Lone Star Chapter v. Cedar Point Oil Co., Inc., 73 F.3d 546, 557 (5th Cir. 1996); Doe v. County
                                                                         11   of Montgomery, Ill., 41 F.3d 1156, 1159–60 (7th Cir. 1994). The time lost by plaintiff
United States District Court




                                                                         12   establishes a harm for standing purposes.
                               For the Northern District of California




                                                                         13           2.      FACEBOOK’S MOTIONS TO STRIKE EXPERT TESTIMONY.
                                                                         14           This order now turns to Facebook’s two Daubert motions to strike expert testimony.
                                                                         15   Facebook moves to strike all of the various submissions of two of plaintiff’s experts. These
                                                                         16   experts are: (i) Identity Theft Expert James Van Dyke and (ii) CPA Ian Ratner.
                                                                         17                   A.     Identity Theft Expert James Van Dyke.
                                                                         18           This order finds that Expert Van Dyke did not base his testimony in sufficient facts or
                                                                         19   data. Nor is his testimony the product of reliable principles and methods. And even accepting
                                                                         20   the principles and methods he used, Van Dyke did not reliably apply these methods to the facts
                                                                         21   of this case.
                                                                         22           Expert Van Dyke’s 29-page opinion testimony boils down to two conclusions. First,
                                                                         23   every data breach, no matter the information taken, enhances the risk of identity theft in some
                                                                         24   way. Second, every class member should receive uniform credit monitoring, notwithstanding
                                                                         25   the specific information taken in the breach (Van Dyke Decl. ¶¶ 3, 6) (Dkt. No. 197-32).
                                                                         26           Van Dyke cherry-picked his own prior expert opinions. He recycled a conclusion from
                                                                         27   a different case. He removed references to a critical premise that does not apply here. More
                                                                         28   specifically, in Van Dyke’s report from the Anthem data breach case, Van Dyke highlighted the


                                                                                                                               6
                                                                          1   importance of social security numbers to identity theft:
                                                                          2                    More damaging forms of misuse often result from criminals
                                                                                               amassing more elements of any one consumer’s data —
                                                                          3                    akin to assembling all pieces of a puzzle, with the social
                                                                                               security number being a key foundational element. As an
                                                                          4                    example . . . .
                                                                          5   In re Anthem, Inc. Data Breach Litig., No. 15-MD-02617-LHK, 2017 WL 3730912 (N.D. Cal.
                                                                          6   Mar. 21, 2017) (Dkt. No. 744-24 ¶ 19) (emphasis added).
                                                                          7           In the report here, Van Dyke cut and pasted the same exact language except he omitted
                                                                          8   any reference to Social Security numbers being “key” to the risk of identity theft described
                                                                          9   (Van Dyke Decl. ¶ 3.n.):
                                                                         10                    More damaging forms of misuse often result from criminals
                                                                                               amassing more elements of any one consumer’s data — akin
                                                                         11                    to assembling all pieces of a puzzle. As an example . . . .
United States District Court




                                                                         12           Plaintiff argues Van Dyke simply took care to omit a fact that did not apply to this case,
                               For the Northern District of California




                                                                         13   namely the part about social security numbers. This misses the point. The point is that the
                                                                         14   social security numbers ranked as “key” — until this case, where they weren’t stolen, so the
                                                                         15   “key” element got removed. This inconsistency means Van Dyke says whatever is convenient
                                                                         16   to the case at hand.
                                                                         17           In addition, Van Dyke’s opinions and declarations were riddled with error. His report
                                                                         18   referred to the theft of maiden names. Maiden names were not taken in the instant breach. He
                                                                         19   later admitted this inclusion “was a mistake.” He also posited that internet protocol addresses
                                                                         20   were stolen in the attack and spun a hypothetical that depended on a person knowing “the
                                                                         21   names of family members.” He further spent much of his report homing in on the theft of
                                                                         22   mailing addresses. Yet, to repeat, none of this information was taken in the breach. Moreover,
                                                                         23   in a separate paragraph in his declaration, he referred to how “victims now suffer reduced value
                                                                         24   of personal information.” This, too, he later walked back, conceding that this paragraph should
                                                                         25   never have been included. Van Dyke also wrote that he was “retained by [p]laintiffs’ counsel in
                                                                         26   March of 2018” in this case. But this data breach occurred in September 2018. That sequence
                                                                         27   seems impossible (Van Dyke Decl. ¶¶ 2.a., 3.o, 4.b., 5.d., 5.h., 5.l., 6.p., 6.q., 7.f., 8.a.; Reply
                                                                         28   Decl. ¶¶ 2.b.ii., 2.g., 2.i.) (Dkt. Nos. 197-32; 231-4).


                                                                                                                                 7
                                                                          1          In a reply declaration, Van Dyke cited to a “beta” “proprietary algorithm” that he
                                                                          2   claimed generated a “risk level” of 6 out of 10 for the Facebook breach (Reply Decl. ¶ 2.h.).
                                                                          3   Facebook deposed him. Inexplicably, it then came to light that he also generated this rating by
                                                                          4   including information that had not been compromised in the breach (users’ home addresses,
                                                                          5   internet protocol addresses, account login credentials, and account numbers for the phone lines
                                                                          6   compromised by the breach). When the correct information was input instead, the risk level fell
                                                                          7   to a 1.2 for Group 1 users and a 1.8 for Group 2 users (Blunschi Decl. ¶¶ 10–11; Exh. 25; Van
                                                                          8   Dyke II Dep. at 465:18–467:9). According to Van Dyke’s own website, less than a two out of
                                                                          9   ten risk level describes a breach that does not warrant consumer action of any kind (Dkt. No.
                                                                         10   248-6). This result squarely conflicts with his expert opinion.
                                                                         11          In response to all this, counsel primarily argue that Van Dyke’s testimony rested on “his
United States District Court




                                                                         12   knowledge and experience in the field [of consumer identity fraud]” (Opp. Br. at 9) (Dkt. No.
                               For the Northern District of California




                                                                         13   233). This order presumes Van Dyke is an expert. Yet his report is too flawed. Even a good
                                                                         14   expert can do a bad job.
                                                                         15          The vast majority of the testimony submitted by Van Dyke was boilerplate from other
                                                                         16   cases. It could have been written about any data breach, and lacked sufficient analysis. It
                                                                         17   contained too many errors to be relied upon. For the foregoing reasons, Facebook’s motion to
                                                                         18   strike Van Dyke’s Report is GRANTED.
                                                                         19                  B.     CPA Ian Ratner.
                                                                         20          Facebook also challenges the admissibility of CPA Ratner’s expert testimony as to his
                                                                         21   damages analysis. First, Facebook argues that he ignores foundational problems in calculating
                                                                         22   the diminished value of personal information. Second, Facebook argues that his time and risk
                                                                         23   based damages are hypothetical and unreliable. This order disagrees.
                                                                         24          “Shaky but admissible evidence is to be attacked by cross examination, contrary
                                                                         25   evidence, and attention to the burden of proof, not exclusion.” Primiano v. Cook, 598 F.3d 558,
                                                                         26   564 (9th Cir. 2010). As to Facebook’s first argument, CPA Ratner attempted to show, through
                                                                         27   economic models, that access to personal information in-and-of-itself has market value, and that
                                                                         28   the hackers taking the personal information freely from Facebook is a value lost to the class


                                                                                                                              8
                                                                          1   members (Ratner Decl. ¶¶ 45, 46). He also showed that companies are willing to pay money
                                                                          2   (such as through targeted advertising) for access to someone’s personal information. In
                                                                          3   addition, he pointed out that Facebook’s role in the data breach deprived plaintiff and the class
                                                                          4   members from being able to control access to their personal information and monetize it if they
                                                                          5   so chose. This calculation is admissible.
                                                                          6             Turning to Facebook’s second argument, CPA Ratner attempted to calculate class-wide
                                                                          7   damages for class members’ risk and stress from the breach, time spent dealing with the
                                                                          8   consequences of it, and the risk of identity theft. Facebook argues that these are mere averages
                                                                          9   and don’t address the characteristics of each class member. “Normally, failure to include
                                                                         10   variables will affect the analysis’ probativeness, not its admissibility.” Hemmings v. Tidyman’s
                                                                         11   Inc., 285 F.3d 1174, 1188 (9th Cir. 2002) (quotations omitted). This too must be attacked by
United States District Court




                                                                         12   cross examination. The motion to strike CPA Ratner’s expert opinion is DENIED.
                               For the Northern District of California




                                                                         13             3.     PLAINTIFF’S MOTION FOR CLASS CERTIFICATION.
                                                                         14             Plaintiff moves to certify a damages class under Rule 23(b)(3), an “issues” class under
                                                                         15   Rule 23(c)(4), and an injunctive-only class under Rule 23(b)(2). Facebook trains most of its
                                                                         16   fire on the Rule 23(b)(3) class. This order therefore begins there.
                                                                         17                    A.      Rule 23(b)(3).
                                                                         18             Before certification, the district court “must conduct a ‘rigorous analysis’ to determine
                                                                         19   whether the party seeking certification has met the prerequisites of Rule 23.” Zinser v. Accufix
                                                                         20   Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001) (quoting Valentino v. Carter-Wallace,
                                                                         21   Inc., 97 F.3d 1227, 1233 (9th Cir. 1996)). As part of this inquiry, the district court has an
                                                                         22   obligation to ensure “that a class representative must be part of the class and possess the same
                                                                         23   interest and suffer the same injury as the class members.” Gen. Tel. Co. of Sw. v. Falcon, 457
                                                                         24   U.S. 147, 156 (1982) (internal quotation marks and citations omitted). This sometimes involves
                                                                         25   delving into the merits to resolve factual disputes to the extent necessary to determine whether
                                                                         26   the Rule 23 elements have been met. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–52
                                                                         27   (2011).
                                                                         28


                                                                                                                                 9
                                                                          1           Plaintiff Stephen Adkins seeks to represent a nationwide class of Facebook users who
                                                                          2   had information taken in the data breach. The Terms of Service provide that California law
                                                                          3   governs both the terms “and any claim, without regard to conflict of law provisions” (Dkt. No.
                                                                          4   98-1 § 4.4). Thus, California law applies even as to tort claims, and a nationwide class will not
                                                                          5   become bogged down in the differences among state laws of negligence. In that connection,
                                                                          6   plaintiff Adkins, on behalf of the class, seeks to recover on two theories of damages under
                                                                          7   California law: (i) the cost of a credit monitoring service and (ii) the diminished value of the
                                                                          8   personal information taken in the breach. This order holds that neither harm presents a
                                                                          9   cognizable injury, and so the damages class cannot be certified.
                                                                         10                             i.   Credit Monitoring.
                                                                         11           Under his first theory of liability, plaintiff Adkins seeks the cost of credit monitoring on
United States District Court




                                                                         12   behalf of the class. Plaintiff’s expert CPA opines that credit monitoring will be appropriate to
                               For the Northern District of California




                                                                         13   redress the class’s “increased risk, stress, nuisance, inconvenience, and annoyance of identity
                                                                         14   theft” (Ratner Decl. ¶ 32). Significantly, plaintiff Adkins has never paid any money as a result
                                                                         15   of this data breach. Had he paid for credit monitoring, for example, he could prevail on this
                                                                         16   claim. But he has never purchased any credit monitoring service. Plaintiff Adkins’s theory of
                                                                         17   liability instead relies on the aforementioned injuries, like his present stress and the increased
                                                                         18   risk of identity theft.
                                                                         19           While plaintiff Adkins has standing to sue based on his increased risk of future identity
                                                                         20   theft, in California, this risk alone does not rise to the level of appreciable harm to assert a
                                                                         21   negligence claim. California has long held that “[i]t is fundamental that a negligent act is not
                                                                         22   actionable unless it results in injury to another.” Fields v. Napa Milling Co., 164 Cal. App. 2d
                                                                         23   442, 447 (1958). California also holds that “[n]ominal damages, to vindicate a technical right,
                                                                         24   cannot be recovered in a negligence action, where no actual loss has occurred.” Id. at 448. In
                                                                         25   addition, in a different context, the California Supreme Court has indicated that the mere threat
                                                                         26   of future harm is insufficient. See Jordache Enters., Inc. v. Brobeck, Phleger & Harrison, 18
                                                                         27   Cal. 4th 739, 743 (1998).
                                                                         28


                                                                                                                                10
                                                                          1          No binding decision has ever decided whether or not future harms from a data breach
                                                                          2   can anchor a claim for negligence. In California, such an exception would follow from an
                                                                          3   already recognized exception to the present harm requirement, namely the cost of future
                                                                          4   medical monitoring due to an exposure to toxic chemicals. Potter v. Firestone Tire & Rubber
                                                                          5   Co., 6 Cal. 4th 965, 1009 (1993). The weight of persuasive decisions militates against
                                                                          6   extending this exception to cases like ours.
                                                                          7          In a non-precedential decision, our court of appeals applied Arizona law to reject
                                                                          8   extending medical monitoring to credit monitoring in a data breach when the plaintiff did not
                                                                          9   present any actual evidence of identity theft. Stollenwerk v. Tri–West Health Care All., 254 F.
                                                                         10   App’x 664, 665–67 (9th Cir. 2007). In Ruiz v. Gap, Inc., Judge Samuel Conti relied on
                                                                         11   Stollenwerk to reject that the medical monitoring exception would apply to credit monitoring
United States District Court




                                                                         12   under California law. Judge Conti opined that medical monitoring was a personal injury
                               For the Northern District of California




                                                                         13   permitted to protect public health, but “[t]here is no such public health interest at stake in lost-
                                                                         14   data cases.” 622 F. Supp. 2d 908, 914–15 (N.D. Cal. 2009), aff’d, 380 F. App’x 689 (9th Cir.
                                                                         15   2010). Judge Conti’s decision was upheld on appeal on other grounds.
                                                                         16          Since these decisions, Judge Gary Klausner and Judge Richard Seeborg have extended
                                                                         17   the medical monitoring exception to credit monitoring. Corona v. Sony Pictures Entm't, Inc.,
                                                                         18   No. 14-CV-09600 RGK (Ex), 2015 WL 3916744, at *5 (C.D. Cal. June 15, 2015) (Judge Gary
                                                                         19   Klausner); Castillo v. Seagate Tech., LLC, No. 16-cv-01958-RS, 2016 WL 9280242, at *4
                                                                         20   (N.D. Cal. Sept. 14, 2016) (Judge Richard Seeborg). The undersigned judge would be inclined
                                                                         21   to follow these decisions and hold credit monitoring available to data breach victims.
                                                                         22          Yet, even these decisions cannot help plaintiff Adkins here. Specifically, Judge
                                                                         23   Klausner permitted “costs already incurred, including costs associated with credit monitoring,”
                                                                         24   and specifically dismissed the negligence theory of an increased risk of future harm. Corona,
                                                                         25   2015 WL 3916744, at *4–5 (emphasis added). Judge Richard Seeborg also held that “[t]hose
                                                                         26   who have incurred such out-of-pocket expenses have pleaded cognizable injuries, whereas those
                                                                         27   who claim only that they may incur expenses in the future have not.” Castillo, 2016 WL
                                                                         28   9280242, at *4.


                                                                                                                               11
                                                                          1           This dividing line is further supported by another non-precedential decision by our court
                                                                          2   of appeals. In Krottner v. Starbucks, Corporation, our court of appeals applied Washington law
                                                                          3   to dismiss a data breach claim for negligence because there was only the risk of future identity
                                                                          4   theft. 406 F. App’x 129, 131 (9th Cir. 2010). Because the claim for negligence could not
                                                                          5   proceed merely on such risk, our court of appeals expressly did not reach the issue of whether
                                                                          6   credit monitoring would be appropriate. Id. at 131–32. One district judge relied on this
                                                                          7   decision to dismiss a California negligence claim in the context of a data breach. See In re Sony
                                                                          8   Gaming Networks & Customer Data Sec. Breach Litig., 903 F. Supp. 2d 942, 963 n.17 (S.D.
                                                                          9   Cal. 2012) (Judge Anthony Battaglia) (California and Washington law not “materially
                                                                         10   different”).
                                                                         11           So too here. Plaintiff Adkins has incurred zero out-of-pocket expenses as a result of this
United States District Court




                                                                         12   breach. The time he spent reacting to this data breach may be recoverable as damages in its
                               For the Northern District of California




                                                                         13   own right, but has no relationship to the remedy of future credit monitoring. To the contrary, he
                                                                         14   already has a slim version of free credit monitoring through his credit card company, and, since
                                                                         15   the data breach, he has rejected an offer from Equifax for more credit monitoring services
                                                                         16   (Adkins II Dep. at 549:8–551:14, 618:3–17, 620:24–625:18, 239:17–22) (Dkt. No. 220-8).
                                                                         17           On the evidence presented, therefore, no decision supports that plaintiff Adkins can
                                                                         18   allege a viable negligence claim under a credit monitoring theory. If some members of the class
                                                                         19   bought credit monitoring because of this data breach, perhaps they can assert such a claim.
                                                                         20   Plaintiff Adkins, however, is not a member of the class he seeks to represent. He therefore
                                                                         21   cannot represent the class on this theory.
                                                                         22                          ii.    Diminished Value of Personal Information.
                                                                         23           Two prior orders deemed the harm of diminished value of personal information
                                                                         24   insufficient to satisfy injury for purposes of Section 17200 and the CLRA (Dkt. Nos. 153, 185).
                                                                         25   Plaintiff Adkins now asserts an entirely new theory on how to calculate this harm for the
                                                                         26   negligence claim (Ratner Decl. ¶¶ 45, 46) (emphasis added):
                                                                         27                   [Personal information], such as that maintained by
                                                                                              Facebook, derives value from remaining private. The
                                                                         28                   value of this privacy should be exclusively enjoyed by
                                                                                              Facebook’s users. However, as a result of the [d]ata

                                                                                                                           12
                                                                          1                     [b]reach, Facebook essentially granted access to [personal
                                                                                                information] for free and conveyed value to unauthorized
                                                                          2                     third parties without compensation to the rightful owners of
                                                                                                that information — its users. When the users provided
                                                                          3                     their [personal information] to Facebook, they received the
                                                                                                value of Facebook’s social media services in return. When
                                                                          4                     Facebook allowed third parties to access the users’
                                                                                                [personal information], no value was conveyed to the users.
                                                                          5                     The value that Facebook’s users lost as a result of that
                                                                                                conveyance can be measured through the [m]arket
                                                                          6                     [m]ethod (a standard valuation method) by analyzing what
                                                                                                third parties pay to access comparable information.
                                                                          7
                                                                              In other words, plaintiff’s injury stemmed from loss of privacy and loss of royalties. Again,
                                                                          8
                                                                              however, this calculus is too speculative to assert a claim for negligence. Plaintiff never asserts
                                                                          9
                                                                              that he would have paid anyone to access comparable information. Although it’s true that each
                                                                         10
                                                                              user’s information is worth a certain amount of money to Facebook and the companies
                                                                         11
United States District Court




                                                                              Facebook gave it to, it does not follow that the same information has independent economic
                                                                         12
                               For the Northern District of California




                                                                              value to an individual user. That Adkins could have received royalties is not a cognizable
                                                                         13
                                                                              injury.
                                                                         14
                                                                                        For these reasons, the Rule 23(b)(3) class is DENIED.
                                                                         15
                                                                                               B.      Rule 23(c)(4).
                                                                         16
                                                                                        “When appropriate,” Rule 23(c)(4) allows a court discretion to certify an action “as a
                                                                         17
                                                                              class action with respect to particular issues.” The text does not explain when such a class
                                                                         18
                                                                              would be appropriate. Here, plaintiff seeks certification of damages claims for lost time. Duty
                                                                         19
                                                                              and breach would be tried on a common basis. Causation and damages would be tried
                                                                         20
                                                                              individually. This order agrees with Facebook that “issue certification is not appropriate where
                                                                         21
                                                                              the determination of liability itself requires an individualized inquiry” (Dkt. No. 215 at 25
                                                                         22
                                                                              quoting 1 McLaughlin on Class Actions § 4:43 (15th ed. 2018)). That is, bifurcating elements
                                                                         23
                                                                              of liability “does not materially advance the overall disposition of the case because” the court
                                                                         24
                                                                              must still consider “plaintiff-specific matters such as fact of injury, causation . . . and extent of
                                                                         25
                                                                              damage” (ibid. quoting McLaughlin, supra). Plaintiff’s request to certify an issues-only class
                                                                         26
                                                                              under Rule 23(c)(4) is DENIED.
                                                                         27
                                                                         28


                                                                                                                                13
                                                                          1                  C.      Rule 23(b)(2).
                                                                          2          Class certification is appropriate when a plaintiff can show that all of the prerequisites of
                                                                          3   Rule 23(a) and one of the requirements of Rule 23(b) has been met. Briseno v. ConAgra Foods,
                                                                          4   Inc., 844 F.3d 1121, 1124 (9th Cir. 2017). Rule 23(a) considers whether “(1) the class is so
                                                                          5   numerous that joinder of all members is impracticable; (2) there are questions of law or fact
                                                                          6   common to the class; (3) the claims or defenses of the representative parties are typical of the
                                                                          7   claims or defenses of the class; and (4) the representative parties will fairly and adequately
                                                                          8   protect the interests of the class.” None of these elements are contested, and this order finds
                                                                          9   they have been satisfied. Plaintiff stands shoulder to shoulder with other class members when it
                                                                         10   comes to forward-looking relief. He is typical and adequate.
                                                                         11          Rule 23(b)(2) provides that “[a] class action may be maintained if Rule 23(a) is satisfied
United States District Court




                                                                         12   and if . . . the party opposing the class has acted or refused to act on grounds that apply
                               For the Northern District of California




                                                                         13   generally to the class, so that final injunctive relief or corresponding declaratory relief is
                                                                         14   appropriate respecting the class as a whole.” Here, plaintiff seeks injunctive relief to impose a
                                                                         15   set of changes on Facebook’s conduct to ensure no further harm comes to him and the class.
                                                                         16          What plaintiff seeks, on behalf of the class is, as follows. First, a declaration that
                                                                         17   Facebook’s existing security measures do not comply with its duties of care to provide adequate
                                                                         18   security. Second, to comply with its duties of care, Facebook must implement and maintain
                                                                         19   reasonable security measures, including that Facebook engage third-party security
                                                                         20   auditors/penetration testers as well as internal security personnel to conduct testing, including
                                                                         21   simulated attacks, penetration tests, and audits on Facebook’s systems on a periodic basis, and
                                                                         22   ordering Facebook to promptly correct any problems or issues detected by such third-party
                                                                         23   security auditors (Dkt. No. 193 ¶ 221).
                                                                         24          In addition, plaintiff seeks an order that Facebook engage third-party security auditors
                                                                         25   and internal personnel to run automated security monitoring. Any final order may also embed a
                                                                         26   monitor into Facebook’s headquarters. Other requested relief includes: ordering that Facebook
                                                                         27   audit, test, and train its security personnel regarding any new or modified procedures; ordering
                                                                         28   that Facebook user applications be segmented by, among other things, creating firewalls and


                                                                                                                               14
                                                                          1   access controls so that if one area is compromised, hackers cannot gain access to other portions
                                                                          2   of Facebook’s systems; ordering that Facebook conduct regular database scanning and securing
                                                                          3   checks; ordering that Facebook routinely and continually conduct internal training and
                                                                          4   education to inform internal security personnel how to identify and contain a breach when it
                                                                          5   occurs and what to do in response to a breach; and ordering Facebook to meaningfully educate
                                                                          6   its users about the threats they face as a result of the loss of their financial and private
                                                                          7   information to third parties, as well as the steps Facebook users must take to protect themselves
                                                                          8   (ibid.).
                                                                          9              Facebook argues that plaintiff does not have standing to allege prospective injunctive
                                                                         10   relief because Facebook has fixed the bug that caused the data breach. This order holds that
                                                                         11   Facebook’s repetitive losses of users’ privacy supplies a long-term need for supervision, at least
United States District Court




                                                                         12   at the Rule 23 stage. At this stage, there is a likelihood of future harm to warrant potential
                               For the Northern District of California




                                                                         13   relief. Plaintiff has standing.
                                                                         14              Nor must plaintiffs specify the precise injunctive relief they will ultimately seek at the
                                                                         15   class certification stage.” B.K. by next friend Tinsley v. Snyder, 922 F.3d 957, 972 (9th Cir.
                                                                         16   2019). Rule 23(b)(2) “[o]rdinarily will be satisfied when plaintiffs have described the general
                                                                         17   contours of an injunction that would provide relief to the whole class, that is more specific than
                                                                         18   a bare injunction to follow the law, and that can be given greater substance and specificity at an
                                                                         19   appropriate stage in the litigation through fact-finding, negotiations, and expert testimony.”
                                                                         20   Parsons v. Ryan, 754 F.3d 657, 689 n.35 (9th Cir. 2014).
                                                                         21              Here, under these circumstances, the requested relief of an order compelling Facebook
                                                                         22   to promptly correct any problems or issues detected by such third-party security auditors
                                                                         23   outlines the “general contours” of the requested injunction at this stage. A more specific
                                                                         24   remedy can be fashioned later in this litigation. Facebook ultimately has not sufficiently shown
                                                                         25   otherwise that “crafting uniform injunctive relief will be impossible.” B.K., 922 F.3d at 973.
                                                                         26   Rule 23(b)(2) is satisfied. Plaintiff’s motion to certify a Rule 23(b)(2) class is GRANTED.
                                                                         27
                                                                         28


                                                                                                                                  15
                                                                          1                                            CONCLUSION
                                                                          2          For the foregoing reasons, Facebook’s motion to strike Identity Theft Expert James Van
                                                                          3   Dyke’s expert opinion is GRANTED. Facebook’s motion to strike CPA Ian Ratner’s expert
                                                                          4   opinion is DENIED. Plaintiff’s motion for class certification of a damages class under Rule
                                                                          5   23(b)(3) and under Rule 23(c)(4) is DENIED. Plaintiff’s motion for class certification of an
                                                                          6   injunctive class under Rule 23(b)(2) is GRANTED.
                                                                          7          The following class is CERTIFIED for injunctive purposes only: All current Facebook
                                                                          8   users whose personal information was compromised in the data breach announced by Facebook
                                                                          9   on September 28, 2018.
                                                                         10          This class definition shall apply for all purposes, including settlement. Plaintiff Stephen
                                                                         11   Adkins is hereby APPOINTED as class representative. Plaintiff’s counsel Andrew Friedman of
United States District Court




                                                                         12   Cohen Milstein Sellers & Toll PLLC, John Yanchunis of Morgan & Morgan Complex
                               For the Northern District of California




                                                                         13   Litigation Group, and Ariana Tadler of Tadler Law LLP are hereby APPOINTED as class
                                                                         14   counsel. By DECEMBER 19 AT NOON, the parties shall jointly submit a proposal for class
                                                                         15   notification with a plan to distribute notice, including by first-class mail and via Facebook.
                                                                         16          This order shall remain redacted for seven calendar days to allow any party an
                                                                         17   opportunity to seek relief from the court of appeals on the accompanying order on the motions
                                                                         18   to seal (Dkt. No. 259).
                                                                         19
                                                                         20          IT IS SO ORDERED.
                                                                         21
                                                                         22   Dated: November 26, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         23                                                        UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              16
